DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pursuant to the amendment dated 11/03/2021, new claims 11-14 have been added.  Claims 11-14 belong with the invention of group I as identified in the restriction requirement mailed on 09/03/2021.  Claims 1-14 are pending.  

Election/Restrictions
Applicant’s election without traverse of Group I, and the species Compound 1A1 as recited in claim 6 in the reply filed on 11/03/2021 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted.  37 CFR 41.154(b).
The document Univ Tsinghua (CN 106589055) has a publication date of 04/26/2017, making this publication prior art under 102(a)(1) with the current effective 

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner recommends moving the phrase “separated into different chambers” in line 4 to follow the phrase “based on 1 part by weight of the docetaxel conjugate” in line 5.        Appropriate correction is required.

Claims 4 and 5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 14 contain the trademark/trade name Tween 80.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a structure (i.e. Tween 80) and, accordingly, the identification/description is indefinite.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Univ Tsinghua (Hereafter “Tsinghua”; CN 106589055; publication date: 04/26/2017; cited in the IDS filed on 08/20/2020), in view of Jiangsu Hengrui Medicine Co (Hereafter “Jiangsu”; CN 101396354; publication date: 04/01/2009; cited in the IDS filed 08/20/2020; citing the English Machine Translation), Shanghai Modern Pharmaceutical Engineering (Hereafter “Shanghai”; CN 102274190; publication date 12/14/2011; cited in the IDS filed 08/20/2020; citing the English Machine Translation), Bouzada (US 2009/0215883; publication date: 08/27/2009) and Teagarden (European Journal of Pharmaceutical Sciences, Vol 15, pages 115-133; publication year: 2002).

The claims are being examined in view of the species election Compound 1A1, as recited in claim 6 in the claim set filed on 11/03/2021.  
Tsinghua discloses taxane conjugates of formula 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


This structure reads on the elected species of Compound 1A1, when, in the structural formula replicated above, R0 is docetaxel (i.e. the first structure on the left; conjugated by an ester bond as indicated by the squiggle line in the formula above); Ar is substituted aryl; m is 1, n is 1, and R3 is hydroxyl (page 1 of the original document and page 1 of the machine translation made of record on 09/03/2021).  The aryl group is substituted with halides including F and Cl (e.g. pages 4-7 of the original document).  
Tsinghua does not disclose details regarding how to formulate the compounds disclosed therein. 
Jiangsu discloses a formulation containing a docetaxel derivative (page 1, claim 2) and particularly an ester (page 3).  The formulation is a solution containing docetaxel, or derivative, Tween 80, and formulated to have a pH within the range of 3.5 to 4.5 (page 2).  The surfactant (Tween 80) may be present at a ratio of 100 mL for every 1 to 10 g of drug (claim 17 and page 3).  Jiangsu discloses further that the amount of surfactant can be selected according to the needs and dissolubility of the taxane analog derivative in the chosen surfactant (page 3).  The resulting formulation contains docetaxel in solution and provides good chemical stability in liquid form.  Thus, in view of Jiangsu, one having ordinary skill in the art would recognize pH as a result-effective variable that influences docetaxel/docetaxel derivative stability and would also recognize that Tween 80 solutions can solubilize docetaxel derivatives and that the required amount of Tween 80 to achieve solubilization may differ depending on the identity of the derivative; however, routine testing of several concentrations could be applied to discover optimal surfactant content to solubilize the docetaxel derivative.  
prima facie obvious to formulate the derivative disclosed by Tsinghua to have a mildly acidic pH in a Tween 80 surfactant solution.  The skilled artisan would have been motivated to do so in order to increase the stability of the docetaxel derivative.  The artisan of ordinary skill would have had a reasonable expectation of success because this would merely require adjusting the pH with a routinely used buffer (e.g. the citric acid disclosed by Jiangsu), and optimizing the amount of Tween 80 by routine testing in order to achieve solubilization of the docetaxel derivative.  The examiner does not consider the ratio of surfactant to docetaxel conjugate recited in instant claim 1 to patentably define over the cited prior art as one having ordinary skill in the art could have readily determined the ratio of Tween 80 to docetaxel conjugate required to solubilize the docetaxel conjugate by routine testing of several concentrations.  See MPEP 2144.05.  
With regard to instant claim 1, the ratio of surfactant to docetaxel derivative required by instant claim 1 overlaps with the range recited in Jiangsu mentioned above.  However, neither Tsinghua nor Jiangsu disclose storing the docetaxel conjugate in a composition containing a carrier in a first container having no surfactant and separately storing a reconstitution solvent having a surfactant as required by instant claim 1. 
Shanghai discloses the taxane paclitaxel can be lyophilized in the presence of albumin and a freeze drying protectant by first dissolving the taxane in tert-butyl alcohol solvent followed by mixing the docetaxel/t-butyl alcohol solution with an aqueous solution of albumin and the freeze drying protectant (page 3).  
Bouzada, in the analogous art of taxane formulations (abstract) discloses that lyophilization can improve storage stability of drugs (0016).  

It would have been prima facie obvious to formulate the docetaxel conjugate composition as a freeze dried formulation.  The artisan of ordinary skill would have been motivated to lyophilize the docetaxel conjugate to provide improved stability to the substance.  The skilled artisan would have had a reasonable expectation of success because Shanghai discloses that a closely related compound (paclitaxel) can be successfully freeze dried using a t-butyl alcohol aqueous solvent system.  With regard to the limitations of instant claim 1, in following the teachings of Tsinghua/Jiangsu/Shanghai, one would formulate the conjugate as a lyophilizate in a carrier such as albumin and a freeze drying protectant based on Shanghai and would design the lyophilizate to have a weakly acidic pH (e.g. in the range of 3-5) on reconstitution in order to improve the stability of the docetaxel upon reconstitution in an aqueous solution.  With regard to storing the surfactant (e.g. Tween 80 as disclosed by Jiangsu) in a vial containing a reconstitution solvent, Bouzada discloses that it was known in the art to store docetaxel lyophilizates separately from their reconstitution solutions (abstract).  As this arrangement was known in the prior art as of the effective filing date of the instant invention, the examiner does not consider this limitation of instant claim 1 to patentably define over the prior art.  The examiner also notes that Bouzada discloses that (a) Tween 80-containing aqueous solvents are highly effective at reconstituting docetaxel into solution (0104 and Table 1 spanning pages 8-9) and (b) high concentrations of Tween 80 have various undesirable side effects (0012), and the 
In summary, one having ordinary skill in the art would have predicted at the effective filing date of the instant invention that Tsinghua’s conjugate could be stabilized by lyophylization in a t-butyl alcohol/water cosolvent system using routine excipients such as albumin and/or a freeze drying protectant, that a mildly acidic pH would add further stability to the docetaxel conjugate during processing and upon reconstitution in aqueous solvents, that a separate Tween-80 surfactant solution would be capable of solubilizing the lyophilizate, and that the amount of Tween-80 necessary to solubilize the lyophilized docetaxel conjugate could be determined by routine optimization.  Moreover, one would be motivated to use as little Tween 80 as possible in order to avoid dose-limiting toxicity associated with this surfactant.  
With regard to instant claim 2, as noted above, Shanghai teaches albumin (abstract).
With regard to instant claim 3, Jiangsu teaches citric acid (page 3).
With regard to instant claim 4, as noted above, the range in amount of surfactant disclosed by Jiangsu is from 1-10 g of drug per 100 mL of surfactant, but one having ordinary skill can determine the optimal amount of surfactant required to solubilize any given docetaxel conjugate as a matter of routine.  The examiner also notes that the range in ratio of surfactant to docetaxel conjugate required by instant claim 4 overlaps 
With regard to instant claim 5, as noted above, Jiangsu discloses Tween 80.
With regard to instant claim 6, as noted above, the formula disclosed by Tsinghua embraces compound 1A1 as recited in instant claim 6.  
With regard to instant claim 11, Shanghai discloses a range in amount of paclitaxel of from 4-6% and amounts of albumin and freeze drying protectant each to be 35-60% of the composition.  The range implicitly disclosed for total “carrier” (i.e. albumin + freeze drying protectant) overlaps with the range required by the instant claims, and would give one of ordinary skill in the art a starting point to optimize the quantity of these agents for the specific docetaxel conjugate disclosed by Tsinghua.  
With regard to instant claim 13, as noted above, the pH range disclosed by Jiangsu overlaps with the range required by the instant claims. 
With regard to instant claim 14, as noted above, both Jiangsu and Bouzada disclose that Tween 80 solutions are very good at solubilizing docetaxel.  Accordingly, one having ordinary skill would expect this surfactant to be effective to solubilize docetaxel derivatives.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Univ Tsinghua (Hereafter “Tsinghua”; CN 106589055; publication date: 04/26/2017; cited in the IDS filed on 08/20/2020), in view of Jiangsu Hengrui Medicine Co (Hereafter “Jiangsu”; CN 101396354; publication date: 04/01/2009; cited in the IDS filed 08/20/2020; citing the English Machine Translation), Shanghai Modern Pharmaceutical Engineering (Hereafter “Shanghai”; CN 102274190; publication date 12/14/2011; cited in the IDS filed 08/20/2020; citing the English Machine Translation), Bouzada (US 2009/0215883; publication date: 08/27/2009) and Teagarden (European Journal of Pharmaceutical Sciences, Vol 15, pages 115-133; publication year: 2002) as applied to claims 1-6, 11, 13, and 14 above, and further in view of Kitamoto (US 2013/0046000; publication date: 02/13/2013).  

The relevant disclosures of Tsinghua, Jiangsu, Shanghai, Bouzada, and Teagarden are set forth above.  None of these references disclose using dihydrogen phosphate and sodium hydroxide as the pH adjusting agents as required by instant claim 12.  
Kitamoto, in the analogous art of taxane compositions (0002), discloses that pharmaceutically acceptable buffers include the citric acid disclosed by Jiangsu and also substances such as sodium dihydrogen phosphate and sodium hydroxide (0255).  IT would have been prima facie obvious to use dihydrogen phosphate and sodium hydroxide to adjust the pH of the formulation of Tsinghua’s docetaxel conjugate because one having ordinary skill in the art would have recognized this substance to be suitable for this purpose (see MPEP 2144.07).  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617